DETAILED ACTION
	1.	This action is response to the election filed on 5/3/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant’s election without traverse of Species I (figures 1-8 and 13) directed to claims 20-26, 31-34, and 39-41 in the reply filed on 5/3/22 is acknowledged.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 20 and 40-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (WO 2012074967).
Regarding claim 20: Kim discloses a power conversion circuit (i.e. figures 1 and 4) comprising: 
a supply terminal (i.e. at Vin); 
a first switch (i.e. 110) having first and second switch terminals and a control terminal, the first and second switch terminals of the first switch coupled (i.e. electrically coupled) between the supply terminal (i.e. at Vin) and a first node (i.e. node between 110, 112); 
a second switch (i.e. 122) having first and second switch terminals and a control terminal, the first and second switch terminals coupled (i.e. electrically coupled) between the first node (i.e. node between 110, 112) and a second node (i.e. node VL); 
a third switch (i.e. 124) having first and second switch terminals and a control terminal, the first and second switch terminals coupled (i.e. electrically coupled) between the second node (i.e. node VL) and a third node (i.e. node between 124, 130); 
a fourth switch (i.e. 130) having first and second switch terminals and a control terminal, the first and second switch terminals coupled (i.e. electrically coupled) between the third node (i.e. node between 124, 130) and a ground terminal (i.e. ground); 
a capacitor (i.e. Cfly) coupled between the first node (i.e. node between 110, 112) and the third node (i.e. node between 124, 130); and 
a controller (i.e. controller for the switches, see figure 4) configured to transmit one or more control signals to control the first, second, third, and fourth switches through the respective control terminals (i.e. driving signals to the switches) to regulate a voltage at a load by repetitively (1) charging the capacitor and (2) discharging the capacitor (i.e. Cfly), wherein at least one switch selected from the group comprising the first, second, third, and fourth switches is a compound switch comprising one or more transistors (i.e. transistor of figure 1) having a breakdown voltage (i.e. ¶ 12 and claim 8) less than a voltage (i.e. Vin) configured to be applied across the first and second switch terminals of the compound switch (i.e. applies to the terminals of the switches).
	Regarding claim 40: Kim discloses (i.e. figure 1) comprising an inductor (i.e. 150) coupled between the second node and the load.
 	Regarding claim 41: Kim discloses (i.e. figure 1) wherein charging the capacitor (i.e. Cfly) causes current to flow in the inductor (i.e. 150), and wherein discharging the capacitor causes current to flow in the inductor.

Allowable Subject Matter
6.	Claims 21-26 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838